Citation Nr: 9908593	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  94-36 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a former employer.


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from July 1954 to July 1961.

This matter came before the Board of Veterans' Appeals 
(Board) from a June 1994 rating decision by the RO that 
denied an increased rating for the veteran's service-
connected left knee disability and a total rating for 
compensation purposes based on individual unemployability.  
The veteran appeared and gave testimony at a hearing before a 
hearing officer at the RO in September 1994.  A transcript of 
this hearing is of record.  

In June 1996, this case was remanded by the Board for further 
development.  In a decision of December 1997, the Board 
denied an evaluation in excess of 20 percent for the 
veteran's service-connected left knee disability.  The issue 
of entitlement to a total rating for compensation purposes 
based on individual unemployability was again remanded to the 
RO for further development.  This issue is now before the 
Board for further appellate consideration.  


REMAND

The veteran is currently service connected for PO status, 
multiple bilateral hernia repairs, evaluated as 30 percent 
disabling; the PO residuals of a left medial meniscectomy, 
evaluated as 20 percent disabling; right ilioinguinal nerve 
entrapment, evaluated as 10 percent disabling; and entrapment 
of the right external cutaneous nerve of the right thigh, 
evaluated as 10 percent disabling.  The veteran's combined 
service-connected disability evaluation is 60 percent.  It is 
contended that his service-connected disabilities have 
rendered him unable to obtain and retain gainful employment.  

In its December 1997 remand of the issue now certified for 
appeal, the Board noted that the VA examiners who conducted 
the veteran's most recent VA examinations in November 1996 
did not comment on the effect of the veteran's service 
connected disabilities on his ability to secure and follow a 
substantially gainful occupation.  It was also noted that 
proper adjudication of the issue of entitlement to a total 
rating for compensation purposes required a medical opinion 
regarding this question.  Accordingly, the Board instructed 
the RO to forward the claims folder to the physicians who 
examined the veteran in November 1996 in order that they 
could review the record and express an opinion as to whether 
it was at least as likely as not, that the veteran, without 
regard to age or nonservice-connected disability, is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  The Board 
stipulated that, if the physicians who conducted the November 
1996 examination were no longer available, additional VA 
examinations should be conducted.  

Pursuant to the Board's remand the RO scheduled the veteran 
for gastrointestinal, general medical, and orthopedic 
examinations to be performed on February 26, 1998 at the VA 
Medical Center in Charleston, South Carolina.  A copy of the 
notification letter from this medical facility to the veteran 
informing him of the date, time and place of these 
examinations is in the claims folder.  The record indicates 
that the veteran failed to report for the above examinations.  
However, a Report of Contact (VA Form 119), dated April 17, 
1998, indicates that the veteran had said that he had been 
out of town when the notice for the February 1998 
examinations had been received.  It was noted that he 
requested that the examinations be rescheduled.  The record 
contains a computer generated document which indicated that 
gastrointestinal, orthopedic, and general medical 
examinations were again scheduled in May 1998, but were 
canceled when the veteran failed to report.  Notations in the 
file indicate that the RO has made repeated attempts to 
obtain the letter from the VA medical Center to the veteran 
notifying him of the time, date, and place of these 
examinations.  However, this document is not in the claims 
folder.  

In March 1999, the Board's Administrative Services Division 
contacted the Charleston VA Medical Center, where the above 
examinations were to have been conducted, in an attempt to 
obtain a copy of the notification letter(s).  Information was 
received from the medical center which revealed that the 
veteran had twice been scheduled for VA orthopedic and 
general medical examinations for which he had failed to 
appear.  However, the notification letter(s) informing him of 
the date, time, and place of these examinations had not been 
retained by the VA Medical Center. It was also reported that 
the veteran did appear for an orthopedic examination in 
December 1998 and that this examination had been "printed by 
the RO" on January 11, 1999.  The report of this VA 
orthopedic examination is not in the claims folder.  Such 
should be associated with the claims folder prior to further 
appellate consideration by the Board.  

Since the veteran is also service connected for multiple 
bilateral hernia repairs, right ilioinguinal nerve 
entrapment, and entrapment of the right external cutaneous 
nerve of the right thigh, it is apparent that a current VA 
general medical examination of these service-connected 
disabilities is necessary for the proper adjudication of the 
veteran's claim for a total rating for compensation purposes 
based on individual unemployability.  The provisions of 38 
C.F.R. § 3.655 require that, when a veteran fails to report 
for a VA examination without good cause and without which 
entitlement to an increased rating cannot be established, the 
claim for an increased rating is to be denied.  However, 
since the letters from the medical facility to the veteran 
notifying him of the time, place, and date of the recently 
scheduled general medical examinations are the only means of 
establishing that the veteran received proper notice of this 
scheduled examination, the veteran must be afforded another 
opportunity to report for a VA general medical examination 
prior to further appellate consideration of the issue 
certified for appeal.

In view of the foregoing, this case must again be REMANDED to 
the RO for the following actions:  

1. The report of the veteran's VA 
orthopedic examination, said to have 
been conducted at the Charleston VA 
Medical Center in December 1998 should 
be associated with the claims folder.  

2. Then, the Veteran should again be 
scheduled for a VA general medical 
examination to determine the current 
severity of his service-connected 
multiple bilateral hernia repairs, 
right ilioinguinal nerve entrapment, 
and entrapment of the right external 
cutaneous nerve of the right thigh.  
All pertinent clinical findings should 
be reported in detail.  The claims 
folder must be made available to the 
examining physician so that the 
pertinent clinical records can be 
reviewed.  The RO should ensure that 
the VA medical center retains a copy 
of the letter to the veteran notifying 
him of the date, time, and place of 
the examination for inclusion in the 
claims folder.  

3. If the veteran reports for the above 
VA general examination, the physician 
who conducted the examination and the 
VA physician who conducted the 
December 1998 orthopedic examination 
should, after consultation, provide a 
medical opinion as to whether it is at 
least as likely as not that the 
veteran, without regard to his age or 
nonservice-connected disabilities, is 
unable to secure or follow a 
substantially gainful occupation as a 
result of his service-connected 
disabilities.  

4. If the veteran appears for the above 
VA general examination, the RO should 
then readjudicate the veteran's claim 
of entitlement to a total rating for 
compensation purposes based on 
individual unemployability on the 
basis of the evidence of record.  If 
the veteran does not appear for this 
examination, the RO should deny the 
veteran's claim under the provisions 
of 38 C.F.R.§ 3.655(b).  

5. If the veteran's claim is denied, he 
and his representative should be 
provided a supplemental statement of 
the case containing the pertinent law 
and regulations (including, if 
appropriate, 38 C.F.R.§ 3.655 (b)) as 
well as a discussion of the reasons 
for the RO's decision.  The case 
should then be returned to the Board 
for further appellate consideration, 
if otherwise appropriate.  

No action is required of the veteran until he is so 
informed by the RO.  The purpose of this remand is 
to obtain additional, clarifying clinical evidence 
and to ensure that the veteran receives due process 
of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 7 -


